             Case 1:18-cv-01091-RP Document 115 Filed 11/12/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

Bahia Amawi,                              §
                                          §
       Plaintiff                          §                               Case No. 1:18-cv-1091-RP
                                          §
v.                                        §                               consolidated with:
                                          §
Pflugerville Independent School District; §                               Case No. 1:18-cv-1100-RP
and Ken Paxton, in his official capacity §
as Attorney General of Texas,             §
                                          §
       Defendants                         §

  DEFENDANTS LEWISVILLE ISD AND KLEIN ISD’S NOTICE AND OBJECTIONS
  TO THE PLUECKER PLAINTIFFS’ JOINDER IN AMAWI PLAINTIFF’S MOTION
                    FOR PERMANENT INJUNCTION

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COME Defendants Lewisville Independent School District (“LISD”) and Klein

Independent School District (“KISD”) (collectively, “Defendants”) and file their Notice and

Objections to the Pluecker Plaintiffs’ Joinder in Amawi Plaintiff’s Motion for Permanent

Injunction in the above-referenced case, and would respectfully show unto the Court the

following:

                                                I.
                                           BACKGROUND

        1.       On May 7, 2019, Plaintiff Amawi filed her Motion for Permanent Injunction.

Dkt. 90.       Plaintiffs Abdelhadi and Dennar, the only Plaintiffs asserting claims against

Defendants, did not file a motion for permanent injunction.

        2.       On May 20, 2019, Defendants filed a Response to Plaintiff Amawi’s Motion for

Permanent Injunction. Dkt. 100. As Plaintiff Amawi is not asserting claims directly against

Defendants, Defendants’ Response focused on subject matter jurisdiction arguments. Dkt. 100.


Notice and Objections to Joinder to the Motion for Permanent Injunction                        Page 1 of 5
29057/29058/641077/fjv
             Case 1:18-cv-01091-RP Document 115 Filed 11/12/19 Page 2 of 5



Defendants did not present non-subject matter jurisdiction arguments or evidence that they

would have presented had Defendants Abdelhadi and Dennar filed a motion for permanent

injunction.

        3.       On August 30, 2019, Defendants and the State Defendants filed their appellate

briefs with the Fifth Circuit Court of Appeals, in support of their appeal of this Court’s

preliminary injunction order. Appendix p. 0001-0128.

        4.       Subsequently, eight amici filed briefs in the currently pending appeal. Appendix

p. 0129-0482

        5.       On November 6, 2019, the Pluecker Plaintiffs (“Plaintiffs”) filed their Notice of

Joinder in Amawi Plaintiff’s Motion for Permanent Injunction. See Dkt. 114.

                                                          II.
                                                        NOTICE

        Plaintiff Amawi’s Motion for Permanent Injunction seeks an injunction only against

Defendant Paxton.1 Plainitff Amawi does not seek a permanent injunction against KISD or

LISD. For this reason, the Pluecker Plainitffs’ attempted joinder to Plaintiff Amawi’s Motion for

Permanent Injunction is not a joinder in any claim for permanent injunction against KISD or

LISD. There is no motion for permanent injunction against KISD or LISD. To the extent that

the Pluecker Plainitffs’ attempted joinder seeks to assert any claims against Defendants KISD or

LISD, KISD and LISD assert the following objections.

                                                        III.
                                                    OBJECTIONS

A.      Plaintiffs’ Joinder in Plaintiff Amawi’s Motion for Permanent Injunction
        Improperly and Materially Prejudices Defendants.

        Defendants object to Plaintiffs’ joinder in Plaintiff Amawi’s Motion for Permanent

1
 “Plaintiff Bahia Amawi asks this Court to issue a permanent injunction against the Attorney General under the
Court’s plenary authority….” Dkt. 90.

Notice and Objections to Joinder to the Motion for Permanent Injunction                                Page 2 of 5
29057/29058/641077/fjv
             Case 1:18-cv-01091-RP Document 115 Filed 11/12/19 Page 3 of 5



Injunction because, should the joinder be permitted, it would improperly and materially prejudice

Defendants in several ways.

        1.       Defendants KISD and LISD Are Without a Procedural Means to File a
                 Response

        First, because Plaintiffs did not file a motion for permanent injunction themselves,

Defendants are without a procedural means to file a response. The Federal Rules of Civil

Procedure and this Court’s Local Rules envision responses in response to motions. There is no

provision for responses in response to notices. The Rules do not provide for such a response, nor

due dates, nor page limitations.        Plaintiffs’ attempt to join Plaintiff Amawi’s motion is

procedurally irregular and results in Defendants not being provided with a procedure in which to

respond.

        2.       Defendants KISD and LISD Are Not Being Given an Opportunity to Present
                 Evidence and Arguments in Opposition to the Possible Entry of a Permanent
                 Injunction Against Them.

        Second, Defendants would like to assert arguments and present evidence against the

entering of a permanent injunction in favor of Plaintiffs, which Defendants did not present in

their Response to Plaintiff Amawi’s Motion for Permanent Injunction. Plaintiff Amawi is not

suing Defendants, though a permanent injunction would have affected Defendants, so

Defendants’ Response to Amawi’s Motion focused on subject matter jurisdiction arguments

applicable to Amawi.        On the contrary, Plaintiffs assert claims against Defendants, and

Defendants should be allowed, as a matter of fundamental fairness, justice, and due process, to

present their arguments and evidence in their response.

        3.       Plaintiffs’ Attempted Joinder Vioaltes the First Rule of Civil Procedure
                 Which Requires the Just, Speedy and Inexpensive Determination of Every
                 Action

        Third, Plaintiff’s attempt to join Plaintiff Amawi’s Motion violates Federal Rule of Civil


Notice and Objections to Joinder to the Motion for Permanent Injunction                 Page 3 of 5
29057/29058/641077/fjv
          Case 1:18-cv-01091-RP Document 115 Filed 11/12/19 Page 4 of 5



Procedure 1. Rule 1 reads,

                These rules govern the procedure in all civil actions and
                proceedings in the United States district courts, except as stated
                in Rule 81. They should be construed, administered, and employed
                by the court and the parties to secure the just, speedy, and
                inexpensive determination of every action and proceeding.

Plaintiff Amawi filed her Motion for Permanent Injunction on May 7, 2019. Dkt. 90. Since that

time, Defendants and the State Defendants submitted their briefing to the Fifth Circuit on their

appeal of this Court’s order of April 25, 2019. Appendix p. 0001-0128. Since that time also,

eight amici have prepared and filed briefs as part of the appeal. Appendix p. 0129-0482. During

that time, on two occasions, Plaintiffs sought and obtained unopposed extensions of time to file

their appellate briefs. Appendix p. 0483-485. At this late stage, when Defendants, the State

Defendants, and eight amici have filed briefs, Plaintiffs seek, through a method not contemplated

by the Federal Rules of Procedure or this Court’s Local Rules, a permanent injunction. This

attempt to avoid or delay Fifth Circuit review does not result in the “the just, speedy, and

inexpensive determination” of this litigation, but instead results in significant inefficiencies now

and, possibly, in the future, were this Court to enter a permanent injunction.

        WHEREFORE, PREMISES CONSIDERED, Defendants Lewisville Independent School

District and Klein Independent School District object to Plaintiffs Abdelhadi and Dennar’s

joinder to Plaintiff Amawi’s Motion for Permanent Injunction, respectfully request that the Court

sustain its objections, and deny Plaintiffs Abdelhadi and Dennar’s joinder to Plaintiff Amawi’s

Motion for Permanent Injunction.

                                                 Respectfully submitted,


                                                   /s/ Thomas P. Brandt
                                                 THOMAS P. BRANDT
                                                  State Bar No. 02883500
                                                  tbrandt@fhmbk.com

Notice and Objections to Joinder to the Motion for Permanent Injunction                   Page 4 of 5
29057/29058/641077/fjv
          Case 1:18-cv-01091-RP Document 115 Filed 11/12/19 Page 5 of 5



                                                 FRANCISCO J. VALENZUELA
                                                  State Bar No. 24056464
                                                  fvalenzuela@fhmbk.com
                                                 CAROLINE SILEO
                                                  State Bar No. 24091651
                                                  csileo@fhmbk.com

                                                 FANNING HARPER MARTINSON
                                                   BRANDT & KUTCHIN, P.C.
                                                 Two Energy Square
                                                 4849 Greenville Ave., Suite 1300
                                                 Dallas, Texas 75206
                                                 (214) 369-1300 (office)
                                                 (214) 987-9649 (telecopier)

                                                 COUNSEL FOR DEFENDANTS LEWISVILLE
                                                 INDEPENDENT SCHOOL DISTRICT AND KLEIN
                                                 INDEPENDENT SCHOOL DISTRICT




                                     CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was served on all counsel
of record through the Court’s electronic filing system on November 12, 2019.


                                                         /s/ Thomas P. Brandt
                                                         THOMAS P. BRANDT




Notice and Objections to Joinder to the Motion for Permanent Injunction                 Page 5 of 5
29057/29058/641077/fjv
